Order entered August 8, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01514-CV

                         IN THE INTEREST OF K.S.K., A CHILD

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. JD-12-01231

                                            ORDER
       We GRANT appellee’s August 4, 2016 second unopposed motion for an extension of

time to file a brief and extend the time to OCTOBER 7, 2016. No further extension will be

granted absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE